Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James Wray, Reg. No. 22,693 on July 28, 2022.
 Amend Claims 1, 2, 10 and 11 presented on April 5, 2022 as follows:

Claim 1.  (Currently Amended) A lifting device (10) for lifting and controlling the horizontal orientation of 

Claim 2.  (Currently Amended) A system (1) for lifting and controlling the horizontal orientation and/or position of a wind turbine component, during installation and/or dismounting of said components, wherein the system comprises: 
a crane boom arrangement (3) and one or more lifting lines (3a) guided by said crane boom arrangement (3) for lifting said component 
3a lifting device (10) according to claim 1 wherein the crane connection arrangement (11) is connected to said one or more lifting lines (3a), 
[[-]] a rotation control arrangement (15a, 15b) configured to adjust the orientation in a horizontal plane of [[a]] the component (90) lifted by means of said lifting device (10) by adjusting one or more of said steering wires (20a, 20b), and a guiding arrangement (4) connected to said crane boom arrangement (3), wherein said steering wires (20a, 20b) are connected to said guiding arrangement (4) and extend from the guiding arrangement (4) in a direction towards the lifting device (10) with a mutual angle (al) between the steering wires (20a, 20b).

Claim 10. (Currently Amended) Use of a lifting device (10) according to claim 1 in a system for lifting and controlling the horizontal orientation and/or position of a wind turbine component, during installation and/or dismounting of said component 
a crane boom arrangement (3) and one or more lifting lines (3a) guided by said crane boom 6arrangement (3) for lifting said components, wherein the crane connection arrangement (11) is connected to said one or more lifting lines (3a), 
[[-]] a rotation control arrangement (15a, 15b) configured to adjust the orientation in a horizontal plane of [[a]]the component (90) lifted by means of said lifting device (10) by adjusting one or more of said steering wires (20a, 20b), and 
a guiding arrangement (4) connected to said crane boom arrangement (3), wherein said steering wires (20a, 20b) are connected to said guiding arrangement (4) and extend from the guiding arrangement (4) in a direction towards the lifting device (10) with a mutual angle (al) between the steering wires (20a, 20b).

11. (Currently amended) A method of lifting and controlling the horizontal orientation and/or position of a wind turbine component, during installation and/or dismounting of said components, by means of a lifting device (10), wherein the lifting device comprises: 
- a crane connection arrangement (11) to be connected to one or more lifting lines (3a) of a crane arrangement,
- a frame arrangement (12) connected to said crane connection arrangement (11), - a first and a second steering wire guide (13a, 13b) for guiding steering wires (20a, 20b) placed on the crane arrangement (11), and 
- a component connection arrangement (30) connected to said frame arrangement and configured to be connected directly or indirectly to the component 
- connecting one or more lifting lines (3a) to the crane connection arrangement (11) so that the lifting device (10) hangs from the one or more lifting lines (3a), 
- connecting [[a]] said component (90) to be lifted to said component connection arrangement (30), 
- hoisting and/or lowering said component (90) by operating said one or more lifting lines (3a), and/or rotating (RO) the frame arrangement (12) in a horizontal plane by means of said one or more steering wires (20a, 20b) guided by the steering wire guides (13a, 13b), 
wherein a relative displacement between one or both of the first and second steering wire guides (13a, 13b) and said frame arrangement (12) is provided due to and/or in repose to a rotation (RO) of the frame arrangement (12) by a rotation control arrangement (15a, 15b), and/or wherein a relative displacement between one or both of the first and second steering wire guides (13a, 13b) and said frame arrangement (12) is provided in response to a change in distance (DIS1) between the lifting device (10) and the guiding arrangement (4), wherein - the first and second steering wire guide (13a, 13b) are connected to and supported by the frame arrangement (12).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for allowance.  The prior art, such as WO 2008/061797, teaches lifting devices for controlling the orientation of wind turbine components during movement and installation.  The prior art teaches crane connections, frames, and component connection arrangements.   The prior art further teaches the presence of steering wires.  The prior art does not, however, teach first and second steering wide guides that are connected to and supported by the frame arrangement as recited in claims 1 and 11 (in combination with the others features).  Claim 2 recites a system that uses the lifting device of claim 1.  Claim 10 recites the actual use of the lifting device of claim 1.  All other claims are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726